DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/8/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8, 9, 11-14, 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patton US 5469744 (as seen in IDS filed 1/8/2021),
As to claim 8, Patton teaches “A wear sole for ultrasonic inspection (Column 3, lines 17-21), comprising: a frame configured to removably mate to a probe holder body (Figure 1, #117 makes the frame of the wear sole which can attach to #111 which hold the rod and transducer; Column 3, lines 17-21), the frame having an aperture extending therethrough between a proximal facing surface and a distal facing surface (Figure 1, #117, #116 has an aperture running through this element), and a membrane extending across the aperture and configured to propagate ultrasonic waves therethrough, the frame having a fluid delivery channel (Figure 1, #118 and #119) formed therein for delivering an ultrasonic couplant to a portion of the aperture distal to the membrane (Figure 1, #114 is the membrane located within the aperture of #117; Column 4, lines 22-31; Abstract).”

As the claim 9, Patton teaches “wherein the frame includes a lateral tab configured to engage a corresponding slot in the probe holder body (Figure 1, #116 aids in securing #117 to #111).”

As to claim 11, Patton teaches “wherein the frame is configured to direct the flow of ultrasonic couplant along at least a portion of the length of the aperture (Figure 1; Column 4, lines 22-31).”

As to claim 12, Patton teaches “wherein the membrane is proximally offset from a distal facing surface of the frame (Figure 1, #114 is offset from the distal facing surface of the frame).”

As to claim 13, Patton teaches “wherein the fluid delivery channel is configured to direct a flow of ultrasonic couplant from a first side of the frame to a second side of the frame opposite to the first side of the frame (Figure 1, #118 and #119).”
(Figure 1, #117 makes the frame of the wear sole which can attach to #111 which hold the rod and transducer; Column 3, lines 17-21); positioning the probe holder in contact with a pipe via the wear sole (Figure 1, #111 fits into #117); filling a first chamber in the probe holder with a first volume of ultrasonic couplant (Figure 1, #13 is a chamber filled with coupling fluid; (Figure 1; Column 4, lines 22-31); filling a second chamber extending between the wear sole and the pipe with a second volume of ultrasonic couplant, the first and second chambers being separated by a membrane (Figure 1, #113 is a first chamber that is filled with fluid, #114 membrane separates #113 and #120 and #120 is a second chamber with fluid filled by #119, #118), and the second volume of ultrasonic couplant being in fluid contact with the pipe (Column 4, lines 22-31); and propagating ultrasonic waves from an ultrasonic transducer in the probe holder, through the first volume of ultrasonic couplant, through the membrane, and through the second volume of ultrasonic couplant to the pipe (Figure 1; Column 4, lines 22-31).”

As to claim 16, Patton teaches “wherein the membrane is configured to propagate ultrasonic waves emitted by the ultrasonic probe (Figure 1, #114. The ultrasonic energy passes through chamber #113, through #114 and into #120 before entering the work piece #150).”

As to claim 17, Patton teaches “wherein the first volume of ultrasonic couplant in the first chamber is greater than the second volume of ultrasonic couplant in the second chamber (Figure 1, #113 is larger than #120).”

(Figure 1, #113 appears to stay constant since there are no fluid channels attached for continuous fluid movement. Chamber #120 has a fluid inlet #118 which delivers fluid to this chamber).”



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patton US 5469744.
As to claim 10, Patton teaches “wherein a distal facing surface of the frame is configured to mate with a pipe (Figure 1, #150 is a work piece).” Patton does not explicitly teach that the work piece is a pipe.


As to claim 15, Patton teaches “wherein the membrane extends across an aperture in a frame of the wear sole (Figure 1, #114).” Patton does not explicitly teach “further comprising removing and replacing the wear sole with a new wear sole having a membrane extending thereacross for separating the first and second chambers.”
It would have been obvious to one of ordinary skill in the art to be able to remove and replace an element from a sensor. It can be seen that the #111 can fit onto #117 via #116. If an issue were to occur within #117 or #111, one of ordinary skill in the art has the ability to remove and replace one of the elements. 

	As to claim 19, Patton teaches “wherein the second volume of ultrasonic couplant is delivered to the second chamber via a fluid channel extending through the wear sole (Figure 1, #118).” Patton does not explicitly teach “extending through the probe”.
It would have been obvious to one of ordinary skill in the art before the filing of the invention to rearrange known elements so that the inlet could also pass through the probe. The 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TARUN SINHA/            Primary Examiner, Art Unit 2863